17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 1 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 2 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 3 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 4 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 5 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 6 of 7
17-53794-mbm   Doc 69   Filed 11/29/18   Entered 11/29/18 17:10:50   Page 7 of 7
